The opinion of the court was delivered by
Redfield, J.
We think it very clear that the statute in question had no effect whatever, until the first day of January, 1837, and that it then took full effect, saving only rights, which had then already accrued, and not such as might thereafter accrue.
Now the right to off-set a matter, which should thereafter accrue, and not in faith of the note, or having any connexion with it, is no right that existed, at that time, nor until the offset accrued, and by force of the law then existing. And as it no where appears, in the pleadings, that this offset existed on the first day of January, 1837, it cannot prevail. This question might have been raised by demurrer to the plea, but as the matter extended to a rejoinder, which the county court held sufficient, we reverse that judgment, and adjudge the rejoinder insufficient. And as there are other pleadings in the case, it is remanded to the county court, to be'there proceeded with.